This is an appeal by the employer and insurance carrier from an award made by the Workmen’s Compensation Board to claimant for twelve and two-thirds weeks’ disability at the rate of $25 per week. The evidence reveals that the claimant’s regular hours of employment were from 9:00 A.M. to 12:00 noon, and from 1:00 p.h. to 6:00 p.m. About five o’clock on the afternoon of September 3, 1946, the manager of the employer told the claimant to “ hurry home ” so as to eat supper, and “ hurry right back ” for the purpose of taking a stock inventory. It appears that compliance with the order of the manager was to take place during the working hours of the claimant. Claimant on arriving at her home and alighting from her car stubbed her toe and missed a step going into the house and sustained accidental injuries in the nature of a comminuted fracture of the lower third of the left humerus. The board found that the injuries sustained by claimant were accidental and arose out of and in the course of her employment. Prom the facts it appears that the claimant was under the compulsion of the employer. The evidence sustains the finding of the board. Award unanimously affirmed, with one bill of costs to be divided equally between the Workmen’s Compensation Board and claimant-respondent, with disbursements to each. Present — Hill, P. J., Heffernan, Brewster, Poster and Bussell, JJ.